ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 and 08/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 21-40 have been examined.
	Claims 1-20 have been cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Regarding claims 21, 28, and 35
Claims 21, 28 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of performing a mental process. This judicial exception is not integrated into a practical application because the claim limitations are directed to collect data, combine data, generate training sets, and communicate the training sets without defining the function or providing a practical application of controlling the autonomous vehicle. The claim(S) does/do not include additional elements that are sufficient to amount 
Regarding claims 22-27, 29-34 and 36-40:
Dependent claims 22-27, 29-34 and 36-40 only recite limitations further defining the mental process and recite further data receiving and exchanging. These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 22-27, 29-34 and 36-40 are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10410115B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
	In the claim 21 of the application discloses “An autonomous vehicle comprising: one or more processors including a graphics processor; a network interface to provide access with one or more networks; and a memory to store data; wherein the one or more processors are to: collect data from a plurality of data sources, combine the data from the plurality of data sources, generate one or more training sets based on the combined data, and communicate the one or more training sets to an external server for training of neural networks.”, while in the approved claim 1 of the patent discloses “An apparatus comprising: one or more processors including a graphics processor; a network interface to provide access with one or more networks; and a memory to store data, the memory including a trained local convolutional neural network (CNN); wherein the one or more processors are to: to detect one or more sets of data from one or more sources, the one or more sets of data including data requiring a first computation; and determine whether the first computation is to be performed locally at the apparatus utilizing the local CNN or is to be directed to be performed remotely at a remote computing device utilizing a remote CNN, the remote computing device being in communication with the apparatus over the one or more networks, wherein the determination is based on either or both of: a complexity of the first computation, or a level of confidence in a decision for the first computation using the local CNN.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while 
In the claim 28 of the application discloses “A method comprising: collecting data by an autonomous vehicle from a plurality of data sources, wherein the autonomous vehicle includes one or more processors, including a graphics processor, and a network interface to provide access with one or more networks; combining the data received from the plurality of data sources; generating one or more training sets based on the combined data; and communicating the one or more training sets to an external server for training of neural networks.”, while in the approved claim 9 of the patent discloses “A method comprising: detecting one or more sets of data from one or more sources, the one or more sets of data including data requiring a first computation; and determining whether the first computation is to be performed locally at a local computing device utilizing a trained local convolutional neural network (CNN) or is to be directed to be performed remotely at a remote computing device utilizing a remote CNN, the remote computing device being in communication with the local computing device over one or more networks, wherein the determination is based on either or both of: a complexity of the first computation, or a level of confidence in a decision for the first computation using the local CNN.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 28 is similar/same/identical to the patent claims 9 limitations.
In the claim 35 of the application discloses “ At least one non-transitory machine-readable medium comprising instructions that when executed by a local computing device, cause the local computing device to perform operations comprising: collecting data by an autonomous vehicle from a plurality of data sources, wherein the autonomous vehicle includes one or more processors, including a training sets based on the combined data; and communicating the one or more training sets to an external server for training of neural networks.”, while in the approved claim 16 of the patent discloses “At least one non-transitory machine-readable medium comprising instructions that when executed by a local computing device, cause the local computing device to perform operations comprising: detecting one or more sets of data from one or more sources, the one or more sets of data including data requiring a first computation; and determining whether the first computation is to be performed locally at the local computing device utilizing a trained local convolutional neural network (CNN) or is to be directed to be performed remotely at a remote computing device utilizing a remote CNN, the remote computing device being in communication with the local computing device over one or more networks, wherein the determination is based on either or both of: a complexity of the first computation, or a level of confidence in a decision for the first computation using the local CNN.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 35 is similar/same/identical to the patent claims 16 limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-25, 27-32, 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20160133131A1), and further in view of Seo (US10442439B1).
Claim.21 Grimm discloses an autonomous vehicle (see at least fig.1, p22, autonomous vehicle system) comprising: one or more processors including a graphic processor (see at least p24, at least a processor and a memory module, where the processors are configured with software designed to perform data collection and computations, p61); a network interface to provide access with one or more networks (see at least fig.1, p27, the vehicles 120 and 130 communicate data regarding the event location 160 to a central server 170, it could be  one or more servers existing anywhere on a globally-connected network); and a memory to store data (see at least p24, at least a processor and a memory module, where the processors are configured with software designed to perform data collection and computations); wherein the one or more processors are to: collect data from a plurality of data sources (see at least fig.1-2, p19, a vehicle 10 with participative sensing system and telematics system capability for communicating data to a collection system, the vehicle dynamics module 20 collects data from all of the sensors 22), combine the data from the plurality of data sources (see at least fig.1-2, abstract, collection of the friction data from a larger number of vehicles by a central sever, processing the data to classify friction condition by roadway, p87).
Grimm does not discloses generate one or more training sets based on the combined data, and communicate the one or more training sets to an external server for training of neural networks.
However, Seo discloses generate one or more training sets based on the combined data (see at least col.1, ln 40-67, combining the estimated road friction coefficients and the collected first set of road surface characteristics sensor measurements to generate a training data set associated with operation of 
It would have been obvious to modify Grimm to include generate one or more training sets based on the combined data, and communicate the one or more training sets to an external server for training of neural networks by Seo in order to obtain real-time road friction coefficient estimations while the system is in motion (see Seo’s abstract).
Claim.22 Grimm discloses wherein the one or more processor are further to receive information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles (see at least fig.1-2, abstract, the central server stores and aggregates the friction data, filters it and ages it, vehicles requesting advisories from the central server will receive notices of road friction conditions which may be significant based on their location and heading, p27, the vehicles 120 and 130 communicate data regarding the event location 160 to a central server 170, it could be  one or more servers existing anywhere on a globally-connected network, p5).
Claim.23 Grimm discloses wherein the data from the plurality of data sources includes autonomous agent data (see at least fig.1-2, p22-25, the V2V communications module 50, p19, a vehicle 10 with participative sensing system and telematics system capability for communicating data to a collection system, the vehicle dynamics module 20 collects data from all of the sensors 22).
Claim.24 Grimm discloses wherein the autonomous agent data includes one or more of: exchange of data from neighboring vehicles to the autonomous vehicle or one or more operators or passengers of the neighboring vehicles, and data from reports or complaints filed by one or more drivers or passengers or bystanders with one or more government agencies regarding local conditions, traffic, weather, or other vehicle and traffic related information (see at least fig.2,  p22-25, the V2V communications module 50 ).

Claim.27 Grimm discloses wherein the one or more networks comprise a cloud network or the internet (see at least fig.4, p27, p48-50).
Claim.28 Grimm discloses a method (see at least fig.1, p22, autonomous vehicle system) comprising: collecting data by an autonomous vehicle from a plurality of data sources (see at least fig.1-2, p19, a vehicle 10 with participative sensing system and telematics system capability for communicating data to a collection system, the vehicle dynamics module 20 collects data from all of the sensors 22), wherein the autonomous vehicle includes one or more processors, including a graphic processor (see at least p24, at least a processor and a memory module, where the processors are configured with software designed to perform data collection and computations, p61), and a network interface to provide access with one or more networks (see at least fig.1, p27, the vehicles 120 and 130 communicate data regarding the event location 160 to a central server 170, it could be  one or more servers existing anywhere on a globally-connected network); combining the data received from the plurality of data sources (see at least fig.1-2, abstract, collection of the friction data from a larger number of vehicles by a central sever, processing the data to classify friction condition by roadway, p87).
Grimm does not discloses generating one or more training sets based on the combined data; and communicating the one or more training sets to an external server for training of neural networks.
However, Seo discloses generating one or more training sets based on the combined data (see at least col.1, ln 40-67, combining the estimated road friction coefficients and the collected first set of road surface characteristics sensor measurements to generate a training data set associated with operation of the first vehicle); and communicating the one or more training sets to an external server for training of 
It would have been obvious to modify Grimm to include generating one or more training sets based on the combined data; and communicating the one or more training sets to an external server for training of neural networks by Seo in order to obtain real-time road friction coefficient estimations while the system is in motion (see Seo’s abstract).
Claim.29 Grimm discloses further comprising: receiving information by the autonomous vehicle from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles (see at least fig.1-2, abstract, the central server stores and aggregates the friction data, filters it and ages it, vehicles requesting advisories from the central server will receive notices of road friction conditions which may be significant based on their location and heading, p27, the vehicles 120 and 130 communicate data regarding the event location 160 to a central server 170, it could be  one or more servers existing anywhere on a globally-connected network, p5).
Claim.30 Grimm discloses wherein the data from the plurality of data sources includes autonomous agent data (see at least fig.1-2, p22-25, the V2V communications module 50, p19, a vehicle 10 with participative sensing system and telematics system capability for communicating data to a collection system, the vehicle dynamics module 20 collects data from all of the sensors 22).
Claim.31 Grimm discloses wherein the autonomous agent data includes one or more of: exchange of data from neighboring vehicles to the autonomous vehicle or one or more operators or passengers of the neighboring vehicles, and data from reports or complaints filed by one or more drivers or passengers or bystanders with one or more government agencies regarding local conditions, traffic, weather, or other vehicle and traffic related information (see at least fig.2,  p22-25, the V2V communications module 50 ).

Claim.34 Grimm discloses wherein the one or more networks comprise a cloud network or the Internet (see at least fig.4, p27, p48-50).
Claim.35 Seo discloses at least one non-transitory machine-readable medium comprising instructions that when executed by a local computing device, cause the local computing device to perform operations (see at least col.10, ln 54-67, non-volatile data storage  capable of storing data generated or employed within the computing system 500, such as computer executable instructions for performing a computer process) comprising: generating one or more training sets based on the combined data(see at least col.1, ln 40-67, combining the estimated road friction coefficients and the collected first set of road surface characteristics sensor measurements to generate a training data set associated with operation of the first vehicle); and communicating the one or more training sets to an external server for training of neural networks(see at least fig.1-2, abstract, collection of the friction data from a larger number of vehicles by a central sever, processing the data to classify friction condition by roadway, p87).
Seo does not discloses collecting data by an autonomous vehicle from a plurality of data sources, wherein the autonomous vehicle includes one or more processors, including a graphics processor, and a network interface to provide access with one or more networks; combing the data received from the plurality of data sources.
However, Grimm discloses collecting data by an autonomous vehicle from a plurality of data sources (see at least fig.1-2, p19, a vehicle 10 with participative sensing system and telematics system capability for communicating data to a collection system, the vehicle dynamics module 20 collects data from all of the sensors 22), wherein the autonomous vehicle includes one or more processors, including 
It would have been obvious to modify Seo to include collecting data by an autonomous vehicle from a plurality of data sources, wherein the autonomous vehicle includes one or more processors, including a graphics processor, and a network interface to provide access with one or more networks; combing the data received from the plurality of data sources by Grimm in order to for participative sensing of road friction conditions by road vehicles, collection of the friction data from a large number of vehicles by a central server, processing the data to classify friction conditions by roadway and locale, and sending notifications of the friction conditions to vehicles as appropriate (see Grimm’s abstract).
Claim.36 Grimm discloses wherein the instructions further include instructions to cause the local computing device to perform operations comprising: receiving information by the autonomous vehicle from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles (see at least fig.1-2, abstract, the central server stores and aggregates the friction data, filters it and ages it, vehicles requesting advisories from the central server will receive notices of road friction conditions which may be significant based on their location and heading, p27, the vehicles 120 and 130 communicate data regarding the event location 160 to a central server 170, it could be  one or more servers existing anywhere on a globally-connected network, p5).

Claim.38 Grimm discloses wherein the autonomous agent data includes one or more of:  Attorney Docket No.: P115871-C1-6- Application Filed: July 22, 2019 Application No.: 16/518,828exchange of data from neighboring vehicles to the autonomous vehicle or one or more operators or passengers of the neighboring vehicles, and data from reports or complaints filed by one or more drivers or passengers or bystanders with one or more government agencies regarding local conditions, traffic, weather, or other vehicle and traffic related information (see at least p33, an immediate report to the server 170, a traffic  accident or a pothole strike, p29).
Claim.39 Grimm discloses wherein the data from the plurality of data sources includes one or more of exchange of maps, real-time traffic information, real-time weather and near-future forecast, locations, route guidance, vehicle statistics, component/part statistics, and route guidance (see at least p33, an immediate report to the server 170, a traffic  accident or a pothole strike, p29).
Claims 26, 33, and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20160133131A1), and Seo (US10442439B1) as applied to claim 21, 28, and 35 above, and further in view of Goldberg (US10304148B2).
Claim.26 The combination of Grimm and Seo do not discloses wherein the data from the plurality of data sources includes social media data obtained from one or more websites.
However, Goldberg discloses wherein the data from the plurality of data sources includes social media data obtained from one or more websites (see at least col.6, ln 5-62, social media metadata collected by collector module 112, social media posts associated with a particular location).

Claim.33 The combination of Grimm and Seo do not discloses wherein the data from the plurality of data sources includes social media data obtained from one or more websites.
However, Goldberg discloses wherein the data from the plurality of data sources includes social media data obtained from one or more websites (see at least col.6, ln 5-62, social media metadata collected by collector module 112, social media posts associated with a particular location).
It would have been obvious to modify Grimm and Seo to include wherein the data from the plurality of data sources includes social media data obtained from one or more websites by Goldberg in order to for directing movements of an autonomous vehicle (see Goldberg’s abstract).
Claim.40 The combination of Grimm and Seo do not discloses wherein the data from the plurality of data sources includes social media data obtained from one or more websites.
However, Goldberg discloses wherein the data from the plurality of data sources includes social media data obtained from one or more websites (see at least col.6, ln 5-62, social media metadata collected by collector module 112, social media posts associated with a particular location).
It would have been obvious to modify Grimm and Seo to include wherein the data from the plurality of data sources includes social media data obtained from one or more websites by Goldberg in order to for directing movements of an autonomous vehicle (see Goldberg’s abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662